Citation Nr: 1533083	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-06 976	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a compensable disability rating for malaria.

2. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.

3. Entitlement to an initial disability rating in excess of 10 percent for anxiety disorder, not otherwise specified.

4. Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran was scheduled to appear at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  That day, the Veteran's attorney representative reported that the Veteran was suddenly unable to appear due to medical issues, however the attorney appeared at the New York RO for the hearing.  Rather than seek postponement of the hearing, the Veteran's attorney elected to present oral argument on the Veteran's behalf, and submitted additional written evidence in support of the claim.  See 38 C.F.R. § 20.702 (2014).  The transcript of the attorney's argument is contained on the Virtual VA paperless claims processing system.

Other documents contained on Virtual VA are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.

The issue of entitlement to service connection for diabetic retinopathy has been raised by the record and not yet been adjudicated.  The issue of whether to reopen a previously denied claim of entitlement to service connection for bilateral tinnitus has also been raised by the record in a November 2013 VA otolaryngology note, which was submitted by the Veteran's representative in May 2014.  As issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased initial disability rating for diabetes mellitus, type II, entitlement to an increased initial disability rating for anxiety disorder, not otherwise specified (NOS), and entitlement to an increased disability rating for bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the December 2013 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran's attorney representative stated that the Veteran wished to withdraw his claim of entitlement to an increased disability rating for malaria.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to a compensable disability rating for malaria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

At the December 2013 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran's attorney representative stated that the Veteran wished to withdraw his claim of entitlement to an increased disability rating for malaria.  This communication from the Veteran's attorney representative shows a clear desire on the Veteran's part to withdraw this issue from his appeal.  

As the Veteran has withdrawn the appeal as to the claim of entitlement to a compensable disability rating for malaria, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to a compensable disability rating for malaria is dismissed.


REMAND

The evidence of record indicates there may be outstanding relevant private treatment records.  VA treatment records indicate the Veteran received treatment from private physicians up until at least November 2010.  See November 2010 Veteran statement; June 2010 VA primary care note.  During the December 2013 hearing before the Board, the Veteran's attorney stated that the Veteran was scheduled to be evaluated by a private diabetic physician in the coming week.  On remand, the AOJ should undertake appropriate development to obtain any outstanding relevant private treatment records.

The evidence of record also indicates the Veteran filed a claim for disability benefits from the Social Security Administration (SSA).  See September 2010 Report of Contact.  On remand, the AOJ should obtain the Veteran's SSA records.

Recent VA treatment records indicate the Veteran's service-connected disabilities have worsened since his last VA examinations.  A July 2012 VA psychiatry note indicates the Veteran admitted to a startle response; upon VA examination in December 2010, the Veteran reported experiencing an exaggerated startle response for a number of years after his separation from service, but not as of that examination.  During a March 2013 VA audiology consultation, the Veteran reported decreased hearing acuity bilaterally.  The Veteran's audiometric testing results reflect a worsening of his bilateral hearing loss since his December 2010 VA audiology examination, however, the March 2013 testing results cannot be used for rating purposes as the Maryland CNC word list was not used for speech recognition testing.  See 38 C.F.R. § 4.85.  Finally, a February 2014 VA Pharmacy E&M note indicates the Veteran's diabetes mellitus is now uncontrolled, and that he now requires insulin.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran new VA examinations to determine the current severity and manifestations of his service connected diabetes mellitus, type II, anxiety disorder NOS, and hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's SSA records.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify all private testing and treatment related to his diabetes mellitus, type II, anxiety disorder, and/or hearing loss.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from any community providers seen up until November 2010, and all treatment records from any private diabetic physician, including a possible December 2013 evaluation report.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain any outstanding VA treatment records, to include all VA treatment records to the present.  All obtained records should be associated with the evidentiary record.

5. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity of his service-connected diabetes mellitus, type II.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The AOJ should ensure that the examiner provides all information required for rating purposes.

6. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected anxiety disorder NOS.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected anxiety disorder NOS.  The examiner should provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected anxiety disorder.  

7. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail. 

The examiner must also fully describe the functional effects of the Veteran's hearing loss.

8. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports comply with the Board's remand instructions.

9. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


